February 2, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                  CRYSTAL SPRINGS APARTMENTS, Appellant

NO. 14-11-00606-CV                      V.

                             AUDREY WARE, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 13, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
CRYSTAL SPRINGS APARTMENTS.
      We further order this decision certified below for observance.